Citation Nr: 0312483	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder of the 
distal lower extremities manifested by numbness, pain, and 
venous stasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from April 1953 to September 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision by the Columbia, South Carolina, 
Regional Office (RO).  The Board adjudicated two other issues 
in a January 2003 decision but, with regard to this issue, 
undertook further evidentiary development, pursuant to 
38 C.F.R. § 19.9.

The veteran testified at a July 2002 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


REMAND

Service connection is granted for disability resulting from 
injury or disease incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b). 

As noted above, the Board undertook evidentiary development 
of this issue, to include a VA examination and obtaining VA 
treatment records.  However, the jurisdiction conferred upon 
the Board by 38 C.F.R. § 19.9 (2002), i.e., to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO, was recently invalidated.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Thus this case must be returned to the RO so that it may 
consider the newly developed evidence.  

The Board points out, however, that the veteran was asked, in 
an April 2003 letter, to identify health care providers that 
had treated him since August 2001.  He did not respond to the 
Board letter but, in view of the lack of evidence of 
inservice of injury (including frostbite) or complaints 
regarding the distal lower extremities, and in consideration 
of 38 C.F.R. § 3.303(b) and Savage, it would be important to 
know the earliest date that the veteran sought medical 
attention for his disorder.  At the July 2002 hearing, he 
suggested that the disorder began in service, so there may be 
many postservice medical records, dating from the time of his 
separation from service in 1954, that would show continuity 
of symptomatology, and continuity of symptomatology could 
establish the requisite evidence of nexus needed to 
substantiate the claim.  In view of this remand action, the 
Board finds that the veteran should be advised of the need to 
provide the names and addresses of these medical care 
providers so that the records can be obtained. 

Pursuant to the Board's development action he was also 
afforded VA examination, which was conducted in April 2003.  
There the examiner recorded history from the veteran of 
frostbite in service-history not corroborated by service 
medical records or other medical records during the many 
decades after his service discharge-and opined that, though 
there was no evidence of the skin or bone changes anticipated 
from such injuries, the veteran's venous stasis was due to 
the frostbite he reported.  However, a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The extensive and 
detailed service medical records, while showing treatment for 
a variety of complaints including some involving the lower 
extremities, contain no references to frostbite or cold 
injury of any sort.

If, after the requested development has been accomplished, 
the RO in its judgment finds it necessary for further 
examination, such should be conducted in accordance with the 
guidelines suggested below.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a disorder of the distal 
lower extremities manifested by numbness, 
pain, and venous stasis, since 1954.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.

2.  The veteran should provide details 
about his claim of having sustained a 
frostbite or cold injury to the lower 
extremities in service, such as the 
approximate time frame, location, type of 
treatment rendered (if any), symptoms, 
etc.  

3.  After this development has been 
accomplished, the RO should consider 
whether another VA examination is 
warranted.  If so, the veteran should be 
afforded a VA medical, not surgical, 
peripheral vascular examination to 
diagnose the disorder, or disorders, of 
the distal lower extremities manifested 
by numbness, pain, and venous stasis.

a.	The examiner must review the claim 
file including this decision, the 
veteran's service medical records, and 
postservice treatment records.

b.	The examiner must identify, in the 
examination report, relevant service and 
postservice medical records, and must 
specifically identify the earliest 
medical evidence, as opposed to history, 
of a disorder of the distal lower 
extremities manifested by numbness, pain, 
and venous stasis.

c.	The examiner must set forth in the 
report the factors upon which the medical 
opinion is based.

4.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
if the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  The SSOC must set 
out all of the applicable law including 
the VCAA.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes), and the 
VBA Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


